DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 01, 2021 and January 03, 2022 have been entered. Claims 1, 3, 4, and 6-8  are pending in the present application. 

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2012/0176929) in view of Lee et al. (US 2014/0200034, hereinafter Lee) and further in view of Yoon et al. (US 2014/0244839, hereinafter Yoon).
Regarding claim 1, Choi teaches a communication equipment (FIG. 3) comprising: 
a wireless LAN transceiver  configured to perform a connect process to an access point (Wireless network unit 310 for WLAN connection  – FIG. 3, par [0036]) wherein the wireless LAN transceiver is further configured to receive identification information from the access point before performing the connect process (the control unit 370 measures the Received Signal Strength Indicator (RSSI) of each of the discovered WLANs – par [0064], FIG. 5 step S510. Control unit 370 determines whether the selected WLAN is contained in the idle WLAN list – par[0066], FIG. 5 step S530, S540. “Discovered WLANs” indicate identification of the networks are discovered so that it can be compared with those in the list. Table 1 shows list of idle AP including name, and MAC address – par [0043]); and 
a controller (processor 505- FIG. 5) configured to perform, via the access point, a communication acknowledgement confirming availability of an internet connection (the storage unit 360 stores an idle AP list containing the information of the APs which are not connected to the Internet checks whether an IP packet is received in Transmission Control Protocol/Internet Protocol (TCP/IP) level. If it there is no actual traffic received from the WLAN, the traffic detector 371 regards the currently connected WLAN as being an idle WLAN. Otherwise, if there is actual traffic received from the WLAN, the traffic detector 371 regards the currently connected WLAN as an active WLAN. The traffic detector 371 communicates the determination result to the network connection controller 3 – par [0047]), wherein when the wireless LAN transceiver performs the connect process, the controller is further configured to:
determine whether the access point belongs to a closed network based on the identification information when the wireless LAN transceiver performs the connect process (Control unit 370 determines whether the selected WLAN is contained in the idle WLAN list – par[0066]. Idle AP list containing the information of the APs which are not connected to the Internet but of which RFs are activated the Internet but of which RFs are activated – par [0043]); 
perform the communication acknowledgement when the access point does not belong to the closed network  (If at (S540) the selected WLAN is not contained in the idle WLAN list at step, then at (S550) the control unit 370 controls such that the mobile terminal 300 connects to the corresponding WLAN – par [0068]); 
{in response to the communication acknowledgement received being an acknowledgement, the internet connection is established
in response to the communication acknowledgement received being a negative acknowledgement or a timeout occurs without the communication acknowledgement being received, the internet connection is not established}
and not perform the communication acknowledgement when the access point belongs to the closed network (If at (S540) the selected WLAN is contained in the idle WLAN list, then at (S560) the control unit 370 stops attempting connection to the corresponding WLAN – par [0067]),
{wherein the identification information includes device type information of a printer configuring the access point}.
Choi does not teach wherein the identification information includes device type information of a printer configuring the access point.
However, Lee teaches wherein the identification information includes device type information of a printer configuring the access point (SSID of an AP can keywords9 to indicate device types including a printer – par [0076]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Lee in Choi to allow quick decision on whether to maintain a connection with a network that provides wanted service.

It should be noted Choi teaches a process of checking traffic to determine whether a wireless access network is idle or active (FIG. 4, S440, FIG. 6, par [0076], [0077]). Being active or idle means the network is connected to the internet or not (par [0043]) so that the mobile terminal can access the internet via the active network (par [0022]) but Choi does not particularly teach 
in response to the communication acknowledgement received being an acknowledgement, the internet connection is established
in response to the communication acknowledgement received being a negative acknowledgement or a timeout occurs without the communication acknowledgement being received, the internet connection is not established.
However, Yoon teaches 
in response to the communication acknowledgement received being an acknowledgement, the internet connection is established (When there is a response from the DNS server 104 within the preset period of time, the mobile station 100 determines that the internet connection status through the AP 102 is sufficient, and continuously maintains the access to the AP 102 – par [0034])
in response to the communication acknowledgement received being a negative acknowledgement or a timeout occurs without the communication acknowledgement being received, the internet connection is not established (On the other hand, when there is no response from the DNS server 104 within the preset period of time, the mobile station 100 determines that the internet connection status through the AP 102 is insufficient, and releases the access to the AP 102 – par [0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Yoon in Choi to quickly identify a sufficient internet connection.
	Regarding claim 3, Choi in view of Lee and Yoon teaches claim 1 and further teaches wherein the controller is further configured to: perform, via the access point, the communication acknowledgement when deciding to perform the communication acknowledgement and complete the connect process in response to succeeding the communication acknowledgement (If at (S540) the selected WLAN is not contained in the idle WLAN list at step, then at (S550) the control unit 370 controls such that the mobile terminal 300 connects to the corresponding WLAN – par [0068]), and complete the connect process without performing the communication acknowledgement when deciding to not perform the communication acknowledgement (If at (S540) the selected WLAN is contained in the idle WLAN list, then at (S560) the control unit 370 stops attempting connection to the corresponding WLAN – par [0067]).
Regarding claim 4, Choi in view of Lee and Yoon teaches claim 1 and Choi further teach wherein the identification information includes at least one of an SSID (Service Set Identifier), a MAC (Media Access Control) address, and an IP (Internet Protocol) address (AP can be identified by “name” which corresponds to SSID and MAC address – par [0043], table 1).
Regarding claim 6, Choi in view of Lee and Yoon teaches claim 2 and further teaches a storage configured to store a list of identification information of access points belonging to the closed network (the storage unit 360 stores an idle AP list containing the information of the APs which are not connected to the Internet but of which RFs are activated the Internet but of which RFs are activated – par [0043]), wherein the controller is further configured to determine that the access point belongs to the closed network when the received identification notification matches identification information contained in the list (Next, at (S520) the control unit 370 selects the WLAN having the highest RSSI value and at (S530) checks the idle WLAN list stored previously in the storage unit 360 – par [0065].) 
Regarding claim 8, Choi teaches a method (FIG. 5) for controlling a communication equipment comprising a wireless LAN transceiver configured to perform a connect process to an access point (Wireless network unit 310 for WLAN connection  – FIG. 3, par [0036]), the method for controlling the communication equipment comprising: 
performing, via the access point, a communication acknowledgement confirming availability of an internet connection (the storage unit 360 stores an idle AP list containing the information of the APs which are not connected to the Internet – par [0043]. When the mobile terminal 300 connects to the WLAN, the traffic detector 371 determines whether or not actual traffic is received from the WLAN. The traffic detector 271 checks whether an IP packet is received in Transmission Control Protocol/Internet Protocol (TCP/IP) level. If it there is no actual traffic received from the WLAN, the traffic detector 371 regards the currently connected WLAN as being an idle WLAN. Otherwise, if there is actual traffic received from the WLAN, the traffic detector 371 regards the currently connected WLAN as an active WLAN. The traffic detector 371 communicates the determination result to the network connection controller 3 – par [0047]); 
determining whether the access point belongs to a closed network based on the identification information when the wireless LAN transceiver performs the connect process (Control unit 370 determines whether the selected WLAN is contained in the idle WLAN list – par[0066]. Idle AP list containing the information of the APs which are not connected to the Internet but of which RFs are activated the Internet but of which RFs are activated – par [0043]); 
performing the communication acknowledgement when the access point does not belong to a closed network when the wireless LAN transceiver performs the connect process (If at (S540) the selected WLAN is not contained in the idle WLAN list at step, then at (S550) the control unit 370 controls such that the mobile terminal 300 connects to the corresponding WLAN – par [0068]); and 
{in response to the communication acknowledgement received being an acknowledgement, the internet connection is established,
in response to the communication acknowledgement received being a negative acknowledgement or a timeout occurs without the communication acknowledgement being received, the internet connection is not established}
and not performing the communication acknowledgement when the access point belongs to the closed network when the wireless LAN transceiver performs the connect process (If at (S540) the selected WLAN is contained in the idle WLAN list, then at (S560) the control unit 370 stops attempting connection to the corresponding WLAN – par [0067])
wherein the wireless LAN transceiver is further configured to receive identification information from the access point before performing the connect process (the control unit 370 measures the Received Signal Strength Indicator (RSSI) of each of the discovered WLANs – par [0064], FIG. 5 step S510. Control unit 370 determines whether the selected WLAN is contained in the idle WLAN list – par[0066], FIG. 5 step S530, S540. “Discovered WLANs” indicate identification of the networks are 
{wherein the identification information includes device type information of a printer configuring the access point}.
Choi does not teach wherein the identification information includes device type information of a printer configuring the access point.
However, Lee teaches wherein the identification information includes device type information of a printer configuring the access point (SSID of an AP can keywords9 to indicate device types including a printer – par [0076]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Lee in Choi to allow quick decision on whether to maintain a connection with a network that provides wanted service.

It should be noted Choi teaches a process of checking traffic to determine whether a wireless access network is idle or active (FIG. 4, S440, FIG. 6, par [0076], [0077]). Being active or idle means the network is connected to the internet or not (par [0043]) so that the mobile terminal can access the internet via the active network (par [0022]) but Choi does not particularly teach 
in response to the communication acknowledgement received being an acknowledgement, the internet connection is established
in response to the communication acknowledgement received being a negative acknowledgement or a timeout occurs without the communication acknowledgement being received, the internet connection is not established.
However, Yoon teaches 
in response to the communication acknowledgement received being an acknowledgement, the internet connection is established (When there is a response from the DNS server 104 within the preset period of time, the mobile station 100 determines that the internet connection status through the AP 102 is sufficient, and continuously maintains the access to the AP 102 – par [0034])
in response to the communication acknowledgement received being a negative acknowledgement or a timeout occurs without the communication acknowledgement being received, the internet connection is not established (On the other hand, when there is no response from the DNS server 104 within the preset period of time, the mobile station 100 determines that the internet connection status through the AP 102 is insufficient, and releases the access to the AP 102 – par [0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Yoon in Choi to quickly identify a sufficient internet connection.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lee and Yoon and further in view of Rantanen et al. (US 2014/0328187 hereinafter, Rantanen).
Regarding claim 7, Choi in view of Lee and Yoon teaches claim 6 but fails to teach wherein the controller is configured to add, to the list, the received identification information when failing the communication acknowledgement after deciding to perform the communication acknowledgement.
However, Rantanen teaches wherein the controller is configured to add, to the list, the received identification information when failing the communication acknowledgement after deciding to perform the communication acknowledgement (if the internet connection test fails, the connection manager may put the selected IAP into the blacklist – par [0032]).
 as taught by Rantanen in Choi to allow connection with a network that ensures a working internet connection without user intervention.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, and 6-8 have been considered but are moot in view of new ground of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/QUOC THAI N VU/Primary Examiner, Art Unit 2642